                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    KENNETH C. PONDS,                           No. 4:20-CV-00015

                Plaintiff,                      (Judge Brann)

         v.                                     (Magistrate Judge Carlson)

    PA. BOARD OF PROBATION AND
    PAROLE,

                Defendant.

                                     ORDER

                                JANUARY 30, 2020

        Kenneth C. Ponds filed this 42 U.S.C. § 1983 complaint in which he raises

claims related to his imprisonment and parole within the Commonwealth of

Pennsylvania.1 On January 7, 2020, Magistrate Judge Martin C. Carlson issued a

Report and Recommendation recommending that this Court dismiss Ponds’

complaint without prejudice, as he requests both monetary relief—which is

appropriate in a § 1983 action—and his immediate release from state custody, which

is appropriately sought in a petition for a writ of habeas corpus.2 No timely

objections were filed to this Report and Recommendation.




1
     Doc. 2.
2
     Doc. 8.
       Where no objection is made to a report and recommendation, this Court will

review the recommendation only for clear error.3 Regardless of whether timely

objections are made, district courts may accept, reject, or modify—in whole or in

part—the findings or recommendations made by the magistrate judge.4 Upon review

of the record, the Court finds no error—clear or otherwise—in Magistrate Judge

Carlson’s conclusion that the differing forms of relief that Ponds seeks cannot be

contained in a single complaint. Consequently, IT IS HEREBY ORDERED that:

       1.      Magistrate Judge Martin C. Carlson’s Report and Recommendation

               (Doc. 8) is ADOPTED;

       2.      Ponds’ complaint (Doc. 2) is DISMISSED without prejudice; and

       3.      Ponds may, within 30 days of the date of this Order, file an amended

               complaint that clarifies and narrows the type of relief sought. Failure

               to file a timely amended complaint will be deemed abandonment of this

               action, and this matter may be closed without further warning.


                                                   BY THE COURT:


                                                   s/ Matthew W. Brann
                                                   Matthew W. Brann
                                                   United States District Judge

3
    Fed. R. Civ. P. 72(b), advisory committee notes; see Henderson v. Carlson, 812 F.2d 874, 878
    (3d Cir. 1987) (explaining that court should in some manner review recommendations
    regardless of whether objections were filed).
4
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                               2
